                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


CRYSTAL L. HOLTZ,

                        Plaintiff,

                v.                                           Case No. 20-C-976

CALEB FROSTMAN,
Secretary of the Wisconsin Department of
Workforce Development, in his official capacity,

                        Defendant.


                          ORDER SCREENING COMPLAINT
                     AND DENYING MOTION TO APPOINT COUNSEL


        Plaintiff Crystal Holtz, proceeding pro se, filed this complaint alleging she has suffered

violations of her civil rights and her rights under the Americans with Disabilities Act (ADA), 42

U.S.C. §§ 1201 et seq., in an administrative proceeding before the Wisconsin Department of

Workforce Development to determine her eligibility for unemployment insurance. This matter

comes before the court on Plaintiff’s motion for leave to proceed without prepaying the full filing

fee and to screen the complaint.

       MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        Plaintiff has filed a motion to proceed without prepaying the filing fee. Dkt. No. 2. A

review of her motion shows that Plaintiff is unmarried, received approximately $16,000 in income

in the past twelve months, is currently unemployed and receives no income, has no other

significant assets other than a vehicle, and has living expenses in excess of $950 per month. It

thus appears she is unable to pay the filing fee of $400 and her motion to proceed without prepaying

the filing fee will be granted.




          Case 1:20-cv-00976-WCG Filed 08/18/20 Page 1 of 8 Document 7
                               SCREENING OF THE COMPLAINT

        Even though a plaintiff is allowed to proceed in forma pauperis, the court has a duty to

dismiss the case at any time if it appears the action is frivolous or malicious, fails to state a claim

on which relief may be granted, or seeks monetary damages against a defendant who is immune

from such relief. 28 U.S.C. § 1915(e)(2)(B); see also Hoskins v. Polestra, 320 F.3d 761, 763 (7th

Cir. 2003) (“District judges have ample authority to dismiss frivolous or transparently defective

suits spontaneously, and thus save everyone time and legal expense.”). In screening a complaint,

I must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of

the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient

to provide notice to each defendant of what he or she is accused of doing, as well as when and

where the alleged actions or inactions occurred, and the nature and extent of any damage or injury

the actions or inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting

Twombly, 550 U.S. at 555). “The tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial



                                                    2
          Case 1:20-cv-00976-WCG Filed 08/18/20 Page 2 of 8 Document 7
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he complaint’s

allegations must be enough to raise a right to relief above the speculative level.” Id. at 555 (internal

quotations omitted).

                            ALLEGATIONS OF THE COMPLAINT

       Plaintiff was denied unemployment benefits and alleges that her rights were violated by

administrative law judge (ALJ) Jack Rakowski.            Plaintiff sues defendant Caleb Frostman,

Secretary of the Wisconsin Department of Workforce Development, in his official capacity and

alleges he is responsible for the actions of ALJ Rakowski.

       Plaintiff had a hearing on November 6, 2019, with the unemployment insurance hearing

office. Prior to this hearing, Plaintiff notified the hearing office that she had requested an ADA

advocate. The hearing office said they would not pay for an advocate and, before the hearing,

Plaintiff says the advocate was “shutdown by the ALJ,” which prevented the advocate from

addressing Plaintiff’s disabilities. Pl.’s Complaint at 1. According to Plaintiff, the ALJ did not

allow evidence to demonstrate that Plaintiff was a qualified individual with a disability under the

ADA or Wis. Stat. § 111.32(8)(a)-(c). Plaintiff alleges she is disabled due to a severe car accident;

has mental impairments due to physical, financial, and emotional domestic abuse; and has been

perceived as being a drunk or, alternatively, an alcoholic. Plaintiff also says she has emails to her

supervisor that show her employer knew she had qualifying disabilities.

       Plaintiff also alleges she was denied a full and fair opportunity to litigate her case at the

hearing. According to Plaintiff, the LIRC Tribunal admitted she did not have instructions for the

hearing, which would have described topics such as witnesses, subpoena documents, and

timeliness. She claims her due process rights were violated because the ALJ did not stop the



                                                   3
          Case 1:20-cv-00976-WCG Filed 08/18/20 Page 3 of 8 Document 7
hearing to inform her about exhibits, instructions, a witness list, and subpoena information that

was the same as what her employer received. Plaintiff says the hearing packet was sent by the

hearing office, but U.S. mail failed to deliver it.

        Plaintiff states that the ALJ was able to “unmask” the accuser in redacted emails and

violated proper procedures by allowing these emails and not allowing Plaintiff her right to cross-

exam her accuser. Pl.’s Complaint at 5.

        In addition, Plaintiff explains that because she sued the ALJ for violating Plaintiff’s right

under the ADA to effective communication before her November 18, 2019 telephone hearing, the

ALJ denied her claim in retaliation for her complaint.

                                    PROCEDURAL HISTORY

         This case is before me after Plaintiff attempted to begin her lawsuit last year, but it was

dismissed without prejudice after Plaintiff sought an appeal before receiving a final order. On

December 18, 2019, Judge Stadtmueller screened Plaintiff’s amended complaint and allowed her

to proceed on her due process claim, but dismissed her claim under the ADA without prejudice

and informed her that she could file an amended complaint that cures the deficiencies of her ADA

claim. Case No. 19-1646, Dkt. No. 10. On January 6, 2020, Plaintiff filed a notice of appeal. In

an order dated January 8, 2020, Judge Stadtmueller explained to Plaintiff that the screening order

was not appealable because it did not dismiss all of her claims and was not a final order. Dkt. No.

15. In this order, Judge Stadtmueller directed Plaintiff to advise the court whether she intended to

proceed on her ADA claim in addition to her due process claim within 10 days. Plaintiff was told

she could proceed on her ADA claim if she alleged (1) what her disability was and (2) how a public

entity denied benefits or services due to her disability. Id. Plaintiff failed to advise the court of

her decision, Judge Stadtmueller dismissed her case without prejudice on February 5, 2020, and



                                                      4
          Case 1:20-cv-00976-WCG Filed 08/18/20 Page 4 of 8 Document 7
Plaintiff filed another notice of appeal. Dkt. Nos. 16, 18. The court of appeals dismissed Plaintiff’s

appeals for lack of jurisdiction on March 6 and April 16, 2020, and informed her she could continue

to pursue her litigation with the district court. Dkt. Nos. 22, 23. Plaintiff re-commenced her action

on June 29, 2020, and the case was assigned to me. Case No. 20-976, Dkt. No. 1.

                                            ANALYSIS

        As in her previous complaint, Plaintiff has alleged that she has a disability under the ADA

and was not allowed to present evidence of her disability. Since she has now complied with Judge

Stadtmueller’s instructions for stating how a public entity discriminated against her due to an

alleged disability and what her disability is, she will be allowed to proceed on her discrimination

claim under the ADA in addition to her due process claim, in which she alleges she was not allowed

to, among other things, cross-examine a witness at the hearing. Since she seeks only injunctive

relief, her claims are not barred by Eleventh Amendment immunity.

        Plaintiff also claims that she suffered retaliation because she filed a federal lawsuit

alleging her rights under the ADA were violated that resulted in an adverse ALJ decision. Title II

of the ADA provides that “no qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the benefits of the services, programs, or

activities of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C.

§ 12132. The ADA also “make[s] it unlawful to retaliate for the exercise of rights conferred” by

it. Stanek v. St. Charles Cmty. Unit Sch. Dist. No. 303, 783 F.3d 634, 641 (7th Cir. 2015) (citing

Cassimy v. Bd. of Educ. of Rockford Pub. Schs. Dist. # 205, 461 F.3d 932, 938 (7th Cir. 2006));

see also 28 C.F.R. § 35.134 (ADA regulations stating that “no private or public entity shall

discriminate against any individual because that individual has opposed any act or practice made

unlawful by this part, or because that individual made a charge, testified, assisted, or participated



                                                  5
          Case 1:20-cv-00976-WCG Filed 08/18/20 Page 5 of 8 Document 7
in any manner in an investigation, proceeding, or hearing under the Act or this part.”). At the

screening stage, Plaintiff’s allegations are sufficient to proceed on a retaliation claim.

        In addition, Plaintiff argues her Fourth Amendment rights were violated when she was

denied unemployment benefits and a full and fair opportunity to litigate for her property. The

Fourth Amendment protects against unreasonable searches and seizures by the government. It

does not supply a right to unemployment benefits or to litigate on such grounds. Accordingly,

Plaintiff fails to state a claim under the Fourth Amendment.

        In sum, Plaintiff’s complaint appears to state claims for violation of the ADA, due process

and retaliation. One or more of Plaintiff’s claims may be barred by issue or claim preclusion, the

Rooker-Feldman doctrine, or res judicata. The court’s preliminary screening order should not be

taken as a final determination that Plaintiff has stated valid claims. Defendant is free to file a Rule

12(b) motion to dismiss on any ground he deems appropriate. But for now, the case will proceed.

                       MOTION FOR APPOINTMENT OF COUNSEL

        Plaintiff has also filed a motion for appointment of counsel. Dkt. No. 6. Civil litigants

do not have a constitutional or statutory right to have an attorney represent them. Jackson v. Cty.

of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992) (“We begin with the fundamental premise that

indigent civil litigants have no constitutional or statutory right to be represented by counsel in

federal court.”). Yet, district courts have the discretion to recruit attorneys to represent indigent

litigants in appropriate cases pursuant to 28 U.S.C. § 1915(e)(1). As a threshold matter, civil

litigants must make a reasonable attempt to secure private counsel on their own. Pruitt v. Mote,

503 F.3d 647, 649 (7th Cir. 2007) (en banc). Once this threshold burden has been met, the court

must address the following question: “given the difficulty of the case, does the plaintiff appear




                                                  6
          Case 1:20-cv-00976-WCG Filed 08/18/20 Page 6 of 8 Document 7
competent to litigate it himself?” Id. at 654–55 (citing Farmer v. Haas, 990 F.2d 319, 321–22 (7th

Cir. 1993)).

       Plaintiff does not indicate she took this first step and made a reasonable attempt to secure

counsel on her own. Instead, in support of her motion, Plaintiff asks the court to appoint counsel

so that Plaintiff and the state of Wisconsin can arrive at an efficient resolution while conserving

judicial resources. However noble this aim, it does not show that Plaintiff attempted to find

counsel on her own. Nor does it show how she is not competent to litigate her case on her own or

how her case differs from the vast number of requests for counsel the court receives to represent

individuals on a volunteer basis.

        Generally, in this district a plaintiff must show she contacted at least three lawyers by

providing the court with the names of the lawyers she contacted and, if possible, a copy or

description of their responses. Given that Plaintiff’s filings thus far demonstrate an ability to

communicate effectively and describe the facts relevant to her case, the court does not find that it

is beyond Plaintiff’s competency to contact attorneys to see if they are willing to represent her in

this action and provide a description of who she contacted and their responses to the court.

        Given the limited availability of lawyers willing to represent a pro se litigant at the court’s

request, this court must decide on a case-by-case basis whether counsel should be recruited for a

particular plaintiff. As Plaintiff has not demonstrated she has made an attempt to find counsel on

her own, the court declines to recruit counsel at this time. The denial is without prejudice,

however, and Plaintiff may ask the court to reconsider appointing counsel upon demonstrating that

she has made an effort to secure counsel on her own and remains unable to find an attorney willing

to represent her.




                                                  7
          Case 1:20-cv-00976-WCG Filed 08/18/20 Page 7 of 8 Document 7
                                        CONCLUSION

       In conclusion, Plaintiff may proceed on her discrimination and retaliation claims under the

ADA as well as her due process claim. She has failed to state a claim under the Fourth

Amendment. Plaintiff has also requested that the court direct service of her complaint on

Defendant, Dkt. No. 5, which the court will order pursuant to Federal Rule of Civil Procedure 4.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s motion for appointment of counsel (Dkt.

No. 6) will be DENIED without prejudice.

        IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

complaint and this order upon the Defendant pursuant to Federal Rule of Civil Procedure 4.

Plaintiff is advised that Congress requires the U.S. Marshals Service to charge for making or

attempting such service. 28 U.S.C. § 1921(a). The current fee for waiver-of-service packages is

$8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2)–(3). Although

Congress requires the court to order service by the U.S. Marshals Service precisely because in

forma pauperis plaintiffs are indigent, it has not made any provision for these fees to be waived

either by the court or by the U.S. Marshals Service. The U.S. Marshals Service will give Plaintiff

information on how to remit payment. The court is not involved in the collection of the fee.

       Dated at Green Bay, Wisconsin this 18th day of August, 2020.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                                8
         Case 1:20-cv-00976-WCG Filed 08/18/20 Page 8 of 8 Document 7
